996 F.2d 311
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Anthony J. PARNISI, Plaintiff-Appellant,v.ATTORNEY GENERAL OF the DISTRICT OF COLUMBIA, named:  JohnDoe Attorney General W.D.C., Defendant-Appellee.
No. 93-1113.
United States Court of Appeals, Tenth Circuit.
June 10, 1993.

Before LOGAN, MOORE and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
LOGAN, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Plaintiff Anthony J. Parnisi, a patient at the Colorado Mental Health Institute, appeals from dismissal by the district court of his 42 U.S.C. § 1983 action filed against the Attorney General of the United States and the director of the Federal Bureau of Investigation.   The district court permitted the filing, but dismissed pursuant to 28 U.S.C. § 1915(d), prior to service of process, finding the complaint to be legally and factually frivolous.


3
We have read the record and brief and agree with the district court that dismissal was appropriate.   Plaintiff alleged violations of his rights under the Fifth, Eighth, Ninth and Fourteenth Amendments.   He asserts he is subjected to satellite surveillance, damage by laser beams, is the victim of a murder plot, and that the district judge takes orders from a satellite, among other charges.   The district court's Order of Dismissal of March 23, 1993, correctly analyzes the facts and law;  we AFFIRM for substantially the reasons stated therein.


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3